Citation Nr: 1121410	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  11-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of lung cancer associated with herbicide exposure, status post-lobectomy.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lung cancer associated with herbicide exposure, status post-lobectomy, and assigned a 0 percent disability rating.  The Veteran appealed for a compensable rating.  
The issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD) and hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he is entitled to a higher rating for lung cancer associated with herbicide exposure, status post-lobectomy.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Private treatment records show that the Veteran underwent a left thoracotomy and left upper lobectomy in January 2005, for a left upper lobe mass.  The post-operative diagnosis was non-cell carcinoma of the upper left lung.  VA treatment records in March 2010 noted complaints of chronic rib pain.  X-rays showed expected post-surgical changes following partial left lung resection with no signs of recurrent disease or metastatic lesions.

While the Veteran's last VA examination in October 2009 is not overly stale, subsequent VA treatment records contain findings and complaints that were not reported on VA examination, and may be indicative of a significant change in the Veteran's condition, such that the Board finds that a new examination is in order.

On VA examination in October 2009, the Veteran reported a history of wheezing and frequent dyspnea on mild to moderate exertion.  Abnormal respiratory findings included ronchi, wheezing and dyspnea on mild exertion.  Pulmonary function tests revealed mild obstruction without significant response to bronchodilator.  The diagnoses were status post-upper lobectomy for non-small cell lung carcinoma and COPD as evidenced by decreased FEV1/FVC and FEV1 with normal DLCO.  The examiner opined that COPD was likely due to cigarette smoking as opposed to residuals of lung carcinoma as opposed to post-upper lobectomy for non-small cell lung carcinoma.  However, the examiner did not address whether the Veteran's COPD was aggravated by the service-connected pulmonary condition.  The Board finds that the examiner's findings raise a claim for service connection for COPD as secondary to the service-connected residuals of lung cancer, status post-lobectomy, and that the claims are inextricably intertwined, as the resolution of the claim for service connection might have bearing upon the claim currently on appeal.  Accordingly, the claim for an increased rating should be considered after a decision is rendered on the service connection claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a claim for a second issue).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to substantiating a claim for service connection for COPD as secondary to the service-connected residuals of lung cancer status post-lobectomy.

2.  Schedule the Veteran for a VA respiratory examination to determine the current severity of his service-connected residuals of lung cancer status post-lobectomy.  The examiner should review the claims file and should note that review in the examination report.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's service-connected pulmonary disorder, and provide a rationale for all conclusions reached.  The examiner should specifically attempt to reconcile the opinion with all other clinical evidence of record, including the October 2009 VA examination report and the March 2010 VA clinical treatment notes.

a) The examination should include post-bronchodilator pulmonary function test results showing Forced Expiratory Volume in one second (FEV-1); the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

b) The examiner should specifically state whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episodes of acute respiratory failure as the result of his inactive pulmonary tuberculosis.

c) The examiner should also state whether the Veteran requires outpatient oxygen therapy as a result of his service-connected disability.

d) The examiner should opine whether it at least as likely as not (50 percent probability or greater) that any current respiratory disorder, to include COPD, is proximately due to, caused by, or aggravated (permanently worsened beyond the natural course of the disease) by his service-connected residuals of lung cancer, status post-lobectomy.  If not, the examiner should differentiate between the symptoms due to any service-connected disability and any symptoms due to a nonservice-connected cause. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

